--------------------------------------------------------------------------------

Exhibit 10.26




Orthofix International N.V.
Director Fee Policy




The Board of Directors (“Board”) of Orthofix International N.V. (the “Company”)
has adopted this policy to assist the compensation committee of the Board (the
“Committee”) in establishing fees (and payment thereof) associated with director
compensation.  Any new director fee policies enacted from time to time are
deemed to be incorporated herein upon their effective date. The Committee and/or
the Board shall review and reassess this policy from time to time to determine
whether the policy should be updated.


Directors are traditionally elected each year at the Annual General Meeting of
Shareholders of the Company, usually held in June.  Other director appointments
occur from time to time as determined by the Board, for instance, in the event
of vacancies on the Board resulting from a director’s death or
resignation.  Upon election or appointment to the Board, each director is
entitled to an annual fee of $55,000 for his or her services, pro-rated for any
partial year of service.  Chairmen of Committees are entitled to additional
compensation ranging from $5,000 to $10,000 for serving in those
capacities.  The Chairman of the Board receives an annual fee of $200,000. The
Company does not pay any other meeting or Board fees.  These fees may be
modified or adjusted from time to time as determined by the Board on
recommendation of the Committee.


Further, upon election, re-election or appointment to the Board, each director
shall have the option to be paid his or her director fee in either U.S. dollars
or his or her local currency.  The local currency shall be the currency of the
country of such director’s residence at the time of his or her election,
re-election or appointment.  If the director opts to be paid his or her fee in
his or her local currency (other than the U.S. dollar), any exchange rate used
in calculating such fee shall be established upon such director’s election to
the Board at the Annual General Meeting of Shareholders of the Company or, if
occurring at another time, upon his or her election or appointment to the
Board.  If no such currency election is made by the director, the Company shall
pay director fees in US dollars. By notice to the Secretary of the Corporation,
upon a director’s re-election to the Board, a director may revoke his or her
request to have director fees paid based on local currency.
 
 

--------------------------------------------------------------------------------